Citation Nr: 1639720	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971 in the United States Navy, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of entitlement to a TDIU was added to the appeal by the RO and the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447(2009) as part of an underlying increased rating issue.
      
In April 2014, the Board, in pertinent part, denied entitlement to a TDIU on an extraschedular basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2015 Memorandum Decision, the Court vacated the April 2014 Board decision on the claim for an extraschedular TDIU, and remanded the matter to the Board for development consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is no dispute that the Veteran does not currently meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  See, e.g., October 2015 Memorandum Decision.  Nonetheless, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1 , 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.   Marginal employment shall not be considered substantially gainful employment and consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Court vacated the Board's April 2014 denial of an extraschedular TDIU for several reasons.  The Court found that the Board failed to meaningfully discuss effect of the Veteran's service-connected radiation proctitis, including such symptoms as constipation, rectal bleeding, and hematuria, on his employability.  Additionally, the Board failed to consider the Veteran's service-connected tinnitus in adjudicating the claim, and thus failed to consider the aggregate effect of his service-connected disabilities. Also, the Board failed to provide a meaningful discussion regarding the Veteran's education and occupational experience.  Finally, the Board relied entirely on the medical opinions obtained and did not render an independent judgment concerning the Veteran's employability.

Since the October 2015 Memorandum Decision, the Veteran submitted past employment records, a statement from a former coworker, and a July 2016 private medical report.  The employment records show his use of leave due to prostate cancer residuals.  The coworker's statement illustrates his symptoms from prostate cancer and its treatment.  The coworker stated that while at work, the Veteran experienced extreme hot flashes and soaking sweats.  He carried a small fan and a towel and would intermittently "turn red colored like he was on fire."  The coworker described that the Veteran could not keep up with work duties and eventually retired early.  

The July 2016 private physician reviewed the Veteran's education and work history, noting that he did not have a college degree.  The physician reviewed the Veteran's symptoms of prostate cancer, which included severe, soaking hot flashes occurring three times per hour, weakness, muscle loss, and weight gain.  The service-connected radiation proctitis caused rectal bleeding, constipation, and hematuria.  Records regarding the Veteran's voiding dysfunction have been varying, but contain documentation of daytime urinary frequency of 6 times per day, and nighttime frequency of 6-7 times per night.  The Veteran also experienced sleeplessness due to all of these symptoms, which he has stated interfered with his ability to function during the day.  Additionally, he is service-connected for hearing loss and tinnitus which caused difficulties in understanding and conversing.  The physician opined that the Veteran's nonservice-connected medical conditions of stable atrial fibrillation and prior superficial skin cancers do not impact his employability.  As for his service-connected disabilities, however, the examiner opined, 

After a thorough review of the medical records, medical opinions and layperson statements regarding [the Veteran's] medical issues, it is my medical opinion that the residuals from his service connected prostate cancer in conjunction with his moderate to severe sensorineural hearing loss have left him incapable of gainful employment even in a sedentary position. I specifically disagree with the December 2011 VA physician assistant's conclusion that did not address the well documented issue of urinary frequency in its assessment. 

Given this evidence, the Board finds the matter must be referred to VA's Director, Compensation Service for consideration of whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16 (b).  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board acknowledges the Veteran's attorney's request to grant an extraschedular TDIU without referring the claim to the RO and his attempted waiver of procedural rights in this regard due to the delay that will result in processing the Veteran's claim.  However, the principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board is without authority to grant the Veteran's claim on an equitable basis and must follow the specific provisions of law governing extraschedular TDIU claims.  See 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Obtain a determination from the Director, Compensation Service, as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 

2.  Then, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




